Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not provide a reasonable combination to teach 
a connecting tube coupled to the exhaust tube; a discharge tube inserted into the exhaust hole and configured to release the exhaust gas introduced through the connecting tube; and an exhaust housing connected to the connecting tube and the discharge tube in combination with the rest of the elements of claim 1 and wherein the sidewall part further includes a protruding insert protruding toward the receiving space so as to be inserted into an insertion recess formed on a side surface of the case with the rest of the elements in claim 6, and wherein the cover further includes: an air supply hole configured to introduce air into the interior space; and a screen spaced apart from an inner surface of a sidewall part having the air supply hole formed therein, the screen being located between the air supply hole and the heat dissipation holes to minimize introduction of foreign matter into the heat dissipation holes, wherein the foreign matter is introduced through the air supply hole in combination with the rest of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        11/5/21